Citation Nr: 1027322	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-17 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS), claimed as diarrhea due to undiagnosed illness.  

2.  Entitlement to service connection for elevated liver enzymes, 
claimed as due to undiagnosed illness.  

3.  Entitlement to service connection for heartburn, claimed as 
due to undiagnosed illness.  

4.  Entitlement to service connection for fatigue, claimed as due 
to undiagnosed illness.

5.  Entitlement to service connection for headaches, claimed as 
due to undiagnosed illness.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to March 1992 and 
from December 2003 to December 2004. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Board notes that, in addition to the issues listed on the 
title page, the Veteran appealed the issue of entitlement to 
service connection for Gulf War Syndrome, as due to undiagnosed 
illness.  The symptoms associated with the claimed Gulf War 
Syndrome are already listed as issues on appeal, however.  As 
such, it is inappropriate to consider "Gulf War Syndrome" as a 
separate issue.  

The issues of entitlement to service connection for fatigue, 
heartburn, and headaches are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is a Persian Gulf veteran.


2.  The Veteran has been diagnosed with IBS of unreported 
etiology.  

3.  The finding of elevated liver enzymes was an isolated event, 
not indicative of a chronic service-connectable condition.  


CONCLUSIONS OF LAW

1.  The criteria of service connection for IBS have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2009).  

2.  The criteria of service connection for elevated liver enzymes 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim of service connection for IBS, the 
decision below grants service connection.  As such, there is no 
further need to discuss compliance with the duties to notify and 
assist.  

With respect to the claim of service connection for elevated 
liver enzymes, complete notice was sent in October 2003 and March 
2006, and the claim was readjudicated in a May 2007 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.  
Additionally, VA has obtained service treatment records, assisted 
the appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  The Board acknowledges 
that no VA examination with nexus opinion is on file for this 
matter.  None is required in this case, however.  Such 
development is to be considered necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes that 
the veteran experienced an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  Here, the evidence does not suggest 
that the elevated liver enzymes are a chronic finding or that it 
resulted in a service-connectable condition.  Thus, a VA 
examination with nexus opinion is not necessary.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in- service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The Veteran's service personnel records indicate he is a Persian 
Gulf veteran.  Service connection may be established for a 
Persian Gulf veteran who exhibits objective indications (e.g., 
objective evidence perceptible to an examining physician and 
other non-medical indicators capable of independent verification) 
of a qualifying chronic (i.e. existing six months or more, to 
include by exhibiting intermittent episodes of improvement and 
worsening over a six month period) disability which cannot be 
attributed to any known clinical diagnosis, but which instead 
resulted from an undiagnosed illness that became manifest either 
during active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  
38 C.F.R. § 3.317(a)(1).  

There are three types of "qualifying chronic disabilities" for 
the purposes of 
38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically 
unexplained chronic multi-symptom illness defined by a cluster of 
signs or symptoms (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed 
illness that the Secretary determines in regulations prescribed 
under 
38 U.S.C. 1117(d) warrants a presumption of service-connection.

An "undiagnosed illness" is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  38 C.F.R § 
3.317(a)(1)(ii).  In the case of claims based on undiagnosed 
illness, there is no requirement that there be competent evidence 
of a nexus between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).

A "medically unexplained chronic multi-symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed 
illnesses that have been determined by the Secretary to warrant a 
presumption of service connection under 38 C.F.R. § 
3.317(a)(2)(C).

IBS

Treatment records from the Veteran's first period of service, 
which spans August 1983 to March 1992, reflects treatment for 
diarrhea and vomiting in December 1988.  The associated record 
reflects a diagnosis of gastroenteritis.  The service medical 
evidence is then silent as to any complaints of diarrhea or 
abdominal distress until a service examination in June 1991 when 
the Veteran presented a history of diarrhea, stomach/belly pain, 
and nausea while in Southwest Asia.  Specifically, the Veteran 
reported a history of diarrhea for three days which resulted in 
dehydration while he was in Southwest Asia.  The examiner noted 
that there was no sequelae after treatment and determined that 
the Veteran was clinically normal.  Subsequent service treatment 
records do not reflect any additional complaints of abdominal 
distress or diarrhea, and the January 1992 separation examination 
reflects normal clinical findings for all systems and the 
Veteran's negative history as to "stomach, liver, or 
intestinal" trouble.  

The Veteran then enlisted in the Reserves.  A June 1997 Reserve 
examination record reflects the Veteran's negative history as to 
"stomach, intestinal, or liver trouble" and normal clinical 
findings as to all relevant systems.  

In 2000, the Veteran underwent a Persian Gulf Registry 
examination, during which he reported a history of diarrhea.  A 
sigmoidoscopy, colonoscopy, and stool studies were done, and the 
results were negative.  No diagnosis was noted, and it was 
determined that the Veteran did not have any condition related to 
his Persian Gulf service.  

A November 2000 VA treatment record reflects that the Veteran 
complained of "symptoms of IBS."  

In November 2001, the Veteran submitted a statement in which he 
reported being ill for three days with an unknown illness while 
serving in the Persian Gulf.  He reported that the illness was 
manifested by chronic diarrhea, migraine headaches, vomiting, 
fatigue, and muscle shaking and resulted in him losing 
consciousness.  

An October 2002 examination record reflects normal clinical 
findings for all relevant systems and no history of recurrent 
diarrhea.  

The Veteran then reentered service in December 2003.  The 
treatment records from this period of service do not reflect any 
notations suggestive of recurrent diarrhea or other intestinal 
problems.  However, November 2004 post-deployment records do 
reflect the Veteran's histories of having occasional diarrhea and 
having approximately three to five bowel movements each day, most 
of which were loose and watery.  No diagnosis was rendered.  

Another Persian Gulf Registry examination was done in February 
2006.  At that time, the Veteran was diagnosed with IBS.  It was 
determined that the IBS was not related to the Persian Gulf 
service, however.  

As noted above, 38 C.F.R. § 3.317 provides presumptive service 
connection for Persian Gulf veterans diagnosed with IBS.  This 
presumption is not absolute, however, and the Board notes that 
the evidence includes findings on the Persian Gulf Registry 
examination that the diarrhea and IBS are not related to his 
Persian Gulf service and that the Veteran was treated for 
diarrhea in December 1988, before his tours in the Persian Gulf.  
The Board finds that the episode of gastroenteritis in 1998, 
which is generally an acute disease, does not establish the 
existence of a chronic disorder prior to the Veteran's tours in 
the Persian Gulf, however, and based on the absence of a 
probative opinion (i.e. an opinion supported by rationale) that 
the Veteran's IBS is not related to his Persian Gulf service and 
the absence of any medical evidence providing another etiology 
for the IBS, and resolving all reasonable doubt in favor of  the 
Veteran, the Board finds that service connection is warranted for 
IBS based on 38 C.F.R. § 3.317.


Elevated Liver Enzymes 

A Persian Gulf Registry examination was conducted in 2000.  The 
results, which were reported to the Veteran in a November 2000 
letter, indicate that laboratory tests showed elevated liver 
enzymes and that screening tests for hepatitis B and C indicated 
that the Veteran had had previous exposure to or vaccination for 
hepatitis B.  At the time of the examination, however, there was 
no evidence of active hepatitis B or any other condition 
considered Persian Gulf related.  

Another Persian Gulf Registry examination was conducted in 2006.  
At that time, laboratory testing revealed normal findings; in 
other words, there was no evidence of elevated liver enzymes.  

The additional medical evidence, namely treatment and examination 
records, also do not reflect any findings of elevated liver 
enzymes or any condition associated with the finding of elevated 
liver enzymes in 2000 and do not suggest that the Veteran has 
ever had hepatitis B or any other liver disease which could be 
associated with the finding of elevated liver enzymes in November 
2000, though it does indicate that the Veteran was given 
Hepatitis B vaccinations in September 1988, June 2001, and 
November 2004.  

After review of the evidence, the Board finds that service 
connection is not warranted for elevated liver enzymes.  Elevated 
liver enzymes are merely a laboratory finding which may or may 
not be an underlying symptom of a chronic condition, such as 
hepatitis; it is not a disease, injury, or disability, in and of 
itself, for which VA compensation benefits are payable.  Cf. 61 
Fed. Reg. 20,440, 20,445 (May 7, 1996).  In this case, the 
evidence does not suggest, and the Veteran does not contend, that 
he has ever been diagnosed with a liver disease or that the 
elevated liver enzymes have ever been associated with any other 
currently diagnosed disorder.  Furthermore, the evidence does not 
suggest that the elevated liver enzymes are a chronic finding; 
rather, the evidence indicates that it was an isolated finding.  
Thus, in the absence of evidence of a chronic, service-
connectable condition, service connection must be denied.  

ORDER

Service connection for IBS is granted.  

Service connection for elevated liver enzymes is denied.  


REMAND

Further development is needed on the claims of service connection 
for fatigue and headaches.  The evidence indicates that the 
Veteran has a long history of complaints of fatigue and 
headaches.  The evidence also indicates that the Veteran's 
complaints of headaches and fatigue have not yet been attributed 
to a known clinical diagnosis.  Based on the Veteran's service in 
the Southwest Asia theater of operations during the Persian Gulf 
War, the Board finds that an examination and opinion is needed to 
determine whether the Veteran's fatigue and headaches are related 
to his service in the Persian Gulf.  See 38 U.S.C.A. §§ 1117; 
5103A(d); 38 C.F.R. § 3.317(a)(1)(i).  

Further development is also needed on the claim of service 
connection for heartburn.  The evidence documents complaints of 
heartburn during service and histories suggestive of heartburn 
since service.  Thus, the Board finds that a VA examination with 
opinion is needed to determine if a chronic disorder manifested 
by heartburn onset during service.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED to the AMC for the following 
action:

1.  Contact the Veteran in order to obtain 
the names and addresses of all medical care 
providers who have treated him for 
complaints related to heartburn, fatigue or 
headaches since service.  Thereafter, the 
AMC/RO should obtain all outstanding, 
relevant VA and/or private treatment 
records.  

2.  After completion of the foregoing, the 
AMC/RO should schedule the Veteran for an 
examination to determine the nature and 
etiology of his reported heartburn.  The 
examiner is requested to review the 
evidence of record and to acknowledge such 
review.  If the heartburn is determined to 
be a manifestation of a chronic disorder, 
the examiner is requested to state whether 
it is at least as likely as not that the 
disorder was incurred in or aggravated by 
service or is causally related to service, 
to include any in-service exposure to 
environmental toxins.  The examiner should 
explain the rationale for any opinion 
given, preferably with discussion of the 
Veteran's histories of heartburn prior to 
his tours in the Persian Gulf.  

3.  The AMC/RO should also arrange for a VA 
examination to determine the nature and 
etiology of the reported fatigue and 
headaches.  The examiner is requested to 
review the evidence of record and to 
acknowledge such review.  The examiner 
should render diagnoses of all current 
disabilities manifested by fatigue and/or 
headaches.  All necessary tests to 
determine the correct diagnoses are to be 
done.  The examiner should specifically 
indicate whether or not headaches and/or 
fatigue are symptoms of a diagnosed 
disability or are attributable to an 
undiagnosed illness.  If any symptom is 
attributed to a known clinical diagnosis, 
the examiner should opine whether it is at 
least as likely as not that the disorder 
was incurred during service or is otherwise 
related to service, to include in-service 
exposure to environmental toxins.  The 
examiner should explain the rationale 
for all opinions given.  

4.  Thereafter, the AMC/RO should 
readjudicate the claims of entitlement to 
service connection.  If the benefits sought 
on appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


